67 So. 3d 283 (2011)
MARION COUNTY SHERIFF'S OFFICE, Appellant,
v.
Marianne BEAUREGARD as Personal, etc., Appellee.
No. 5D10-214.
District Court of Appeal of Florida, Fifth District.
April 1, 2011.
Ronald W. Slonaker and Bureus Wayne Argo, of Law Office of Wayne Argo, PA, Ocala, and Michael H. Bowling, of Bell & Roper, P.A., Orlando, for Appellant.
Jessie L. Harrell and Bryan S. Gowdy, of Creed & Gowdy, P.A., Jacksonville, for Appellee.
GRIFFIN, J.
In this automobile accident case, H. Edward Dean, in his official capacity as Sheriff of Marion County ["Sheriff"], appeals the trial court's entry of final judgment in favor of Ronald Avallone ["Avallone"] and his wife, Marianne Beauregard ["Beauregard"] [collectively "Appellees"]. Sheriff argues that the trial court erred by denying both his motion for remittitur or new trial and his subsequent motion for new trial. With respect to the motion for remittitur or new trial, Sheriff contends that the jury awards for future economic damages as well as past and future non-economic damages are excessive and not supported by the evidence presented at trial. Additionally, with respect to the motion for new trial, Sheriff contends that Appellees' trial counsel made prejudicial and inflammatory statements during opening and closing and that Avallone was improperly *284 coached during his cross-examination. Appellees concede on appeal that the award of future economic damages was not supported by evidence actually submitted at trial, and the parties agree that we should remand this issue to the trial court for entry of an amended judgment awarding future economic damages in the amount of $15,900. As for the remaining elements of damages, we have made a detailed examination of the evidence and testimony concerning Mr. Avallone's post-accident medical history, status and care, find no error, and affirm. We also affirm on the remaining issues without comment.
AFFIRMED in part; REVERSED in part; and REMANDED.
MONACO, C.J., and TORPY, J., concur.